Exhibit 28(j)(2) under Form N-1A Exhibit 23 under Item 601/Reg. S-K Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in each Prospectus and “Independent Registered Public Accounting Firm” in each Statement of Additional Information in Post-Effective Amendment Number 31 to the Registration Statement (Form N-1A, No. 33-29838) of Cash Trust Series, Inc. and to the incorporation by reference of our reports, dated July 23, 2010, on Government Cash Series, Municipal Cash Series, Prime Cash Series, and Treasury Cash Series (four of the portfolios comprising Cash Trust Series, Inc.), included in the Annual Shareholder Reports for the fiscal year ended May 31, 2010. Ernst & Young LLP Boston, Massachusetts July 23, 2010
